Name: 76/676/EEC: Commission Decision of 20 July 1976 on the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  Europe; NA
 Date Published: 1976-08-21

 Avis juridique important|31976D067676/676/EEC: Commission Decision of 20 July 1976 on the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic) Official Journal L 231 , 21/08/1976 P. 0009 - 0009COMMISSION DECISION of 20 July 1976 on the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the French and Dutch texts are authentic) (76/676/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 26 April 1976 the Belgian Government, pursuant to Article 17 (4) of Directive 72/159/EEC, notified a ministerial decree of 24 February 1976 on the modernization of farms specifying comparable income, rate of income growth and average rate of interest on investments in Belgium for 1976; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned ministerial decree, the existing provisions for the implementation in Belgium of the Directive, which form the subject of Commission Decision 75/6/EEC of 27 November 1974 on the reform of agricultural structures in Belgium pursuant to Directives 72/159/EEC and 72/160/EEC (2), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the provisions of the ministerial decree specifying the comparable income, rate of income growth and average interest rates on Belgian investments for 1976 correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/159/EEC notified by the Belgian Government on 16 July 1974, as now applicable in the light of the ministerial decree of 24 February 1976 on the modernization of farms notified on 26 April 1976, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 20 July 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 30.